Fourth Court of Appeals
                                         San Antonio, Texas
                                                  July 20, 2022

                                             No. 04-22-00085-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                      Original Mandamus Proceeding 1

                                                     ORDER

        On February 11, 2022, relator filed a petition for writ of mandamus, and the respondent
filed a response. We conditionally GRANT the petition for writ of mandamus and ORDER the
Honorable Mary Lou Alvarez to, no later than fifteen days from the date of this order, VACATE
decretal paragraphs 2.2 and 2.3 of her February 3, 2022 “Order Following Hearing Regarding
Placement for the Child [A.A.].” See TEX. R. APP. P. 52.8(c). The writ will issue only in the event
we are informed Judge Alvarez has failed to comply with this order. This court’s February 14,
2022 stay of the February 3, 2022 order is LIFTED.

        We GRANT relator’s Motion to Dismiss its Motion for Review of Further Orders.

        It is so ORDERED on July 20, 2022.



                                                                       _____________________________
                                                                       Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2022.

                                                                       _____________________________
                                                                       Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 2010-CI-00396, styled In the Interest of A.A. and T.F.B., Children, pending
in the 57th Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez signed the order at issue
in this original proceeding.